a lal

Case 5:21-mc-00032-FJS-TWD Document 1-2 Filed 05/18/21 "S]

New Yor
Tor Whe Clecth of Ane UUS. Dietick Coucke 7  Neelorn Division

 

 

En lemecl please. Cinch a Foreiqyn. _Aude arent te _\ne_ regi Steed]

 

 

ig “AW Nortecn “Dp istrick: 0€ New York. -Mu__peister check Lee

to. Quit Hols mecoing.,. Mu Upolegies Som ne \nancd-iwe&itken

 

nore.

 

men - wane

 

 

 

 

 

 

 

~Sincomdy_, _ U.S. DISTRICT COURT -N.D. OF NY.
FLED

 

 

et tegen

| Gina Corky | | MAY 18 2021

, toy. } 7
—0p.axiby Qdcuh DMcern bas ~ com , i M, Semin Syaame
(W202) SLB - BOSC

 

 

 

 

 

 

 

 

 

 

 

Prease..carllfonner:| me yor tteacl —_
ANN ng, Cusckwar.

 

 

_ nes You |

 

 

 

 

 

 

 

 

 

 

 

 

a pete ae
ene

 

 

 

 
